200 Or. 636 (1954)
267 P.2d 1104
SHERIDAN
v.
THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY
Supreme Court of Oregon.
Argued March 3, 1954.
Affirmed March 17, 1954.
Alton John Bassett, of Portland, argued the cause and filed briefs for appellant.
Cleveland C. Cory, of Portland, argued the cause and filed a brief for respondent.
Before WARNER, Acting Chief Justice, and LUSK, BRAND and PERRY, Justices.
AFFIRMED.
PER CURIAM.
This is an action for damages predicated upon the defendant's failure to print correctly in plaintiff's advertisement appearing in the classified section of *637 defendant's telephone directory the telephone number of her place of business. We are not supplied with a bill of exceptions. Depending solely upon defendant's brief, we find that the only error disclosed therein arises out of an alleged instruction which plaintiff says had the effect of limiting defendant's liability under the advertising contract to the cost thereof. On an annual basis this would be $87. The jury returned a verdict in favor of plaintiff in that amount. From the ensuing judgment, plaintiff appeals.
In the absence of a bill of exceptions, our consideration must be confined to the sufficiency of the pleadings, the findings of the trial court or to whether the pleadings or findings support the judgment. Boice v. Boice, 196 Or 346, 248 P2d 1069; La Grande Air Service v. Tyler et al., 193 Or 329, 330, 237 P2d 503, and cases there cited. Since the record is sufficient in this limited area of inquiry, the judgment is affirmed.